Order appealed from, modifying judgment of foreclosure- in certain respects, and also modifying order directing plaintiffs to complete their purchase, modified by striking therefrom the provision that plaintiffs shall not be required to pay advertising bills, and also by striking therefrom the provision directing appellant to pay such bills, amounting to $271.70, and so as to provide that plaintiffs shall be required to pay such bills. As so modified the order is affirmed, without costs. No opinion. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.